Notice of Allowance

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are evaporative cooling element in at least claim 1.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Evaporative cooling element is interpreted to cover a stack of finned plates per applicant specification (see [0011]), and equivalents thereof.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Katelyn J. Bernier on 02/18/2021.

The claims have been amended as follows: 

Claim 11. (Cancelled)
Claim 12. (Cancelled)

Reasons for Allowance
Claims 1-10, 13-14, and 16 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose the following: wherein the divider is configured to be actuated by a controller to move upward or downward in the central chamber to close off air flow through either the upper fan or the lower fan as per claim 1; and wherein the divider is equally spaced from the upper fan and the lower fan, whereby the upper chamber and the lower chamber are of similar size, wherein the upper and lower fans are arranged to rotate about a vertical axis of the central chamber as per claim 16.

The closest prior art of record, Leyland (US 4361525 A), discloses an evaporative cooling device (Fig. 1 -3) comprising a central chamber, the central chamber defining an upper chamber #30 and a lower chamber #28 separated by a divider #26; at least one heat exchange unit (#52 & #56) surrounding the central chamber (see Fig. 2); an upper fan #46 arranged above the upper chamber and spaced from the divider by the upper chamber, a lower fan 32 arranged below the lower chamber and spaced from the divider by the lower chamber; and a water circuit (formed by 90, 92, 94, and 96); wherein each heat exchange unit comprises an evaporative cooling element 56 and an air to water pre-cooler #54, the pre-cooler being placed ahead of a lower portion of the cooling element (see Fig. 2) and the water circuit is arranged to irrigate the cooling element and collect the irrigated water below the cooling element for delivery to the pre-cooler whereby pre-cooled air may be drawn inwardly through the pre-cooler and the lower part of the cooling element by the lower fan and ambient air may be drawn inwardly through the upper part of the cooling element by the upper fan (col. 5, L 38 - col. 6, L 43), and a location of the divider determines a quantity of pre-cooled air that passes through the lower part of the cooling element. Leyland does not disclose wherein the pre-cooler is placed ahead of only a lower portion of the cooling element. .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


	Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIONEL NOUKETCHA/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763